 RA-RICH MANUFACTURINGCORPORATION503The separate supervision and geographical separation of the woodsoperations in Union and Wallowa Counties weigh in favor of the unitPetitioner requests.But in almost all other significant aspects of theiremployment, logging department employees in the two counties haveinterests in common.Notonlyare the road-building functions of theWallowa crew comparable to those of the Union County road crew, buttheWallowa County crew has logged substantial quantities of timberin conjunction with right-of-way clearance.Job classifications andcontent for the Wallowa County crew are identical or quite similar tothose for the Union County crew and carry comparable rates of com-pensation.There is substantial interchange and transfer of both per-sonnel and equipment between woods operations in the 2 counties;some employees shift back and forth between the 2 operations regu-larly and in the spring of 1957 the entire Union road crew was trans-ferred to Wallowa County operations for more than 2 months. TheEmployer's personnel policies, fringe benefits programs, and workmethods are uniform throughout the logging department.On the basis of the above facts and the entire record in this case, wefind that the employment interests which all logging department em-ployees have in common outweigh those separate interests which mightotherwise warrant exclusion of Wallowa County logging employeesfrom the unit Petitioner seeks.Accordingly we find the unit requestedby Petitioner to be inappropriate.As Petitioner does not desire thedirection of an election in the broader unit of all employees in the Em-ployer's logging department in both Union and Wallowa Countieswhich we have found appropriate, we shall dismiss the petition.[The Board dismissed the petition.]Ra-Rich Manufacturing CorporationandAluminum Metal Al-loys,Aircraft Components&Allied Trades,Local 142,CoopersInternational Union,AFL-CIO.Case No. 2-CA-5182. April 21,1968DECISION AND ORDEROn October 31, 1957, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the General Counsel and the Respondent filed120 NLRB No. 73. 504DECISIONSOF NATIONAL LABORRELATIONS BOARDexceptions to the Intermediate Report accompanied by supportingbriefs.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended,the Board has delegated its powers inconnection with this case to a three-member panel[Chairman Leedomand Members Bean and Fanning].The Board has reviewed the rulingsmade by the TrialExaminerat the hearing and finds thatno prejudicial error was committed.2Except as hereinabove indicated,the rulings are hereby affirmed. TheBoard has considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adopts the TrialExaminer's findings,conclusions,and recommendations,except as theyare inconsistentwith thefindings, conclusions,and order set forthbelow.1.We find, as did the Trial Examiner, that theRespondent violatedSection 8 (a) (1) of theAct in thatPresident Hendel and Superin-tendent Resko threatened employees with reprisals for engaging inunion activities and Hendel interrogated them in a coercive mannerconcerningsuch activities,as more fully set forth in the IntermediateReport.2.For the reasons indicated in the Intermediate Report, we alsoagree with the Trial Examiner'sfinding thatthe Respondent violatedSection 8(a) (3) and(1) of the Act by dischargingnine named em-ployees on December 11,1956, for signing union cards,and by refusingor failing to reinstate them until December 26, 1956, as more fullyset forth in the Intermediate Report.The Respondent contends that no backpay shouldbe awarded tothese nine employees because(1) they werestrikers and (2)by engag-ing in picketing during the period from December11 to 26, 1956, they'A stipulation of the parties, dated Febi uai y 24 and 25, 1958, correcting the recordas to the number of units of production shipped by the Respondent in February 1957,is hereby made part of the record2During the course of the hearing, the Respondent requested that the attorney for theGeneral Counsel produce certain prehearing sworn statements made by witnesses for theGeneral CounselRelying upon Section 102 87 of the Board's Rules and Regulations,Series 6, as amended, the attorney for the General Counsel declined to comply with therequestThereupon,the Respondent causeda subpoena daces teemsto issue calling forthe pi oduction of such sworn statementsThe Trial Examiner denied a motion of theGeneral Counsel to quash the subpenaUpon appeal, the Board reversed this ruling of theTrial Examiner and quashed the subpenaThe Respondent now claims that it receivedthe General Counsel's motion in connection with the appeal on the day on which theBoard ruled thereon,and thus the Respondent had no oppoi tunity to reply to the motionHowever,the Respondent does not show that it was prejudiced by the alleged proceduralirregularity as it urges nothing now that was not considered by the Board at the timeof the ruling on the appeal,nor does the Respondent advance any reason why we shouldchange that ruling except as hereinafter indicatedThe Respondent contends that theBoard erred inGreat Atlantic and Pacific Tea Company,118 NLRB 1280,in holdingthat the Supreme Court'sdecision inJencks v United States,353 U S 657, does notrequire production of documents in Board files,and urges thatGreat Atlantic and Pacificbe overruled.We reject the Respondent's contentions.Pending a determinative rulingupon the question by the Supreme Court,we adhere to our decision inGreat Atlantic andPacificSee,Watson Bros Transportation Company, Inc.,120 NLRB 146. RA-RICH MANUFACTURING CORPORATION505made themselves unavailable for employment elsewhere and thusincurred willful losses.We find no merit in the first contention. The Trial Examiner,after resolving conflicting testimony, rejected the Respondent's de-fense that the nine employees voluntarily walked out of the plant,and found that the Respondent discharged them.As no reason ap-pears why this credibility resolution should be upset, we have, above,adopted the Trial Examiner's finding in this connection and foundthat the nine employees were discharged.The dischargees picketedsolely in protest against their discharge.The fact that at least twoof these discharged employees testified, on cross-examination, thatthey picketed to gain union recognition falls short of establishingthat the discharged employees refused to return to work withoutunion recognition.Indeed, at the time in question, the Union hadnot made any demand upon the Respondent for recognition and thedischarged employees returned to work, when invited to do so by theRespondent, without union recognition.Accordingly, as their lossof pay is attributable solely to their discharge, no basis exists fordenying back pay because of their picketing or any other concertedactivity.As to the second contention relating to the alleged willful incur-rence of losses, the record shows that the discharged employees en-gaged in picketing the Respondent's plant during the approximately2-week period in which they were locked out.At least some of themapplied for unemployment insurance compensation but they didnot otherwise look for other employment.However, not all thedischarged employees testified at the hearing.The record is incom-plete as to how the discharged employees spent their time and,particularly, as to what efforts they made to seek other employmentduring the period in question.Under the circumstances, we shalldefer determination of any unresolved back-pay question relating towillful incurrence of losses to the compliance stage of this proceeding.3.The complaint alleged that the Respondent discharged EdwardBaker, as well as the nine employees referred to above, on December11, 1956, in violation of the Act.According to the Trial Examiner,Baker was not discharged.The Trial Examiner found that Bakerbecame a striker on December 12, 1956, and that the Respondent didnot refuse to reinstate him thereafter.Accordingly, he recom-mended dismissal of the complaint as to Baker.We do not agree.In substance, the facts found are as follows : The Union began or-ganizing the Respondent's employees about December 3, 1956, whenapproximately 11 of them signed union-authorization cards 3OnTuesday, December 11, 1956, the Respondent assembled the employeesI In an election conducted among the Respondent's employees on April 2, 1957, therewere approximately 18 eligible voters. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the plant where they were addressed by President Hendel.Atthe meeting, Hendel told the employees :I hear there is some funny business going on around my back .. .I hear you are trying to get a union in here. . . .There will neverbe a union in this place as long as I live. I would sooner put alock on the door first... .Hendel then instructed all employees who had signed union cardsto raise their hands.A number of employees raised their hands oradmitted that they signed such cards.After instructing Superin-tendent Resko to write down their names, Hendel stated in substancethat those employees who had signed union cards were discharged,and instructed them to leave the plant and return on the followingFriday for their pay.Thereupon, the nine employees referred toabove, all of whom had signified that they had signed union cards,left the plant.Baker, who was employed by the Respondent as a truckdriver, wasout on the road at the time and for that reason was not present at themeeting.He was one of the employees who had signed a union cardon December 3.Returning to the plant close to quitting time, Bakerhad a conversation with Superintendent Resko, who stated : "Well,I guess you know what the score is. . . . If you want the union, youare out.If not, you got yourself a job."Stating that he wanted toconsider the matter, Baker left the plant.The next day, a picketline having been set up at the Respondent's plant, Baker joined in thepicketing.Baker did not return to his job until December 26, 1956,when the Respondent reinstated the 10 employees.In concluding that the Respondent did not discharge Baker, theTrial Examiner reasoned that "Resko's statement merely amountedto a threat to discharge [Baker] if he did not renounce the Union."Although we adopt the Trial Examiner's underlying fact findings asto what transpired with respect to Baker, we do not agree with theTrial Examiner's conclusion drawn therefrom that Baker was notdischarged.Under the circumstances, including the treatment accorded theother nine employees on the same day, Superintendent Resko's state-ment reflected the Respondent's policy, as announced by PresidentHendel, that union adherence was incompatible with continued em-ployment with the Respondent.While Resko permitted Baker todecide whether to continue in the Respondent's employ, Baker couldnot so continue in conformity with the Respondent's policy unlesshe repudiated the Union.Under the Act, a choice of this charactermay not validly be imposed upon employees and is in contraventionof the Act.An employee who, when forced by his employer to makesuch a choice, chooses to exercise his right under the Act to join or RA-RICH MANUFACTURINGCORPORATION507assist a labor organization and leaves his employment rather thanconform to such a management policy, is constructively discharged 4Accordingly, we find that the Respondent discharged Baker by con-ditioning his future employment upon abandonment of the Union,thereby discriminating with respect to his tenure of employment inviolation of Section 8 (a) (3) of the Act, and interfering with,restraining, and coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act in violation of Section 8 (a) (1)thereof.4.The complaint alleged that, in February 1957, the Respondentlaid off or discharged Salvatore Taliercio, John McGee, and LorenzVogel because of their union activities.The Trial Examiner found,in substance, that the Respondent had economic justification for effect-ing a reduction in force and that the Respondent laid off or dischargedthe three employees in question for that reason.Accordingly, herecommended dismissal of the complaint with respect to these threeemployees.We do not agree.Taliercio,McGee, and Vogel signed union cards on December 3,1956.They admitted that they had signed union cards when ques-tioned at the meeting in the plant on December 11, 1956. As foundabove, they were discharged for such union activity at that time.On January 29, 1957, at a representation hearing involving theRespondent's employees, President Hendel stated that the Respondentplanned to hire 2 or 3 additional employees.Nonetheless, the Re-spondent purportedly discharged Taliercio, the most vocal union ad-herent at the plant meeting, on February 8, 1957, and McGee andVogel on February 26, 1957, assertedly because of a lack of orders,although admittedly there was work available for them.And, not-withstanding the purported discharges, the Respondent recalled towork the 3 employees in April 1957, shortly after conduct of a Board-directed election in which the votes of these 3 employees were chal-lenged at the instance of the Respondent. In addition, when askedat the hearing in this case whether he intended the separation ofTaliercio to be permanent or temporary, Hendel testified :The WITNESS : I didn't intend to hire him back. Being it is asmall company we didn't want any trouble.Q.What kind of trouble?A. The men walk out or something like that.On the record thus made, the General Counsel establisheda primafacieshowing of unlawful discrimination.So viewing the record,the Respondent had the burden of establishing by a preponderanceof the evidence its affirmative defense that there existed a lack of4 See, for example,Marathon Electrio Mfg. Corp.,106 NLRB 1171, 1175 (employer heldto have constructively discharged four watchmen by conditioning their future employ-ment upon abandonment of their union). 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDorders at the time of the reduction in force. This burden the Respond-ent failed to sustain, as will hereinafter more fully appear.Because of their untrustworthiness as witnesses, the Trial Examinerdeclined to credit the testimony of President Hendel and Superin-tendent Resko with respect to the alleged lack of orders and analleged mounting in inventory.However, based upon the testimonyof Andrew Phieler, the Respondent's bookkeeper, as to what companyrecords disclosed, the Trial Examiner found that "there was anappreciable slump in the Respondent's orders and that its inventorywas high and increasing during the time under considerationherein." 5This finding of the Trial Examiner is not supported by the record.Phieler testified only as to the number of units in the Respondent'sinventory as it stood on the first day of the years 1954 to 1957, in-clusive, and as to the number of units manufactured and the numberof units sold or shipped during those 3 years and for each of thefirst 5 months of 1957. In his testimony, he gave no breakdown as tothe number of workers employed, the number of units manufactured,or the number of units sold or shipped for any monthly period ante-dating January 1957.Except as to the total value of products madeand sold during 1956, the record contains no evidence as to the volumeof the Respondent's business, expressed in dollars for any period.Taking the figures given by Phieler in his testimony at their facevalue, we note the following.During the period from January 1, 1954, to January 1, 1957, theRespondent's inventory decreased from 933,278 units to 755,888, adrop of 177,390 units.The inventory increase for April 1957, themonth in which the Respondent reinstated the 3 employees in question,amounted to 39,606 units, which was 2,662 units more than the inven-tory increase for February 1957, the month when the 3 employees wereseparated.The Respondent's orders for January 1957, whichamounted to 220,069 units, exceeded the monthly average for ordersduring 1956 by 8,716 units.The Respondent's orders for April 1957,a period described by Hendel as one during which orders were in-creasing to an extent warranting Taliercio's recall, amounted to156,176 units, which represented a decrease of 15,782 units when com-pared to the orders during February 1957, the month of the reductionin force.While there was an increase in inventory of 22,149 units duringJanuary 1957 and of 36,944 units during February 1957, this repre-sented an increase of less than 3 percent for January and little morethan 4 percent for February 1957; and, the record does not show6Company records, consisting of "the payroll sheets .from . . . 1955 to the pres-ent," . . . "inventory records for 1954, 1955, and 1956" . . . and, "sales records . . .from January 1, 1957 to May 31, 1957," were produced at the hearing.However, no suchcompany records were made part of the record in this case. RA-RICH MANUFACTURING CORPORATION509any comparable figures for any preceding January or February when,so far as appears, no reduction in force took place.The slight inven-tory increase during January 1957 appears to be particularly insignifi-cant in view of the fact that, on January 29, 1957, according to Presi-dent Hendel's statement, the Respondent planned to expand its workforce by hiring 2 or 3 additional employees.And, although the Re-spondent hired no direct replacements for Taliercio, McGee, and Vogel,the Respondent hired a new employee during the period in questionfor work in another department of the plant, and Hendel and Reskoassisted in doing production work during February and March 1957which could have been performed by the three employees in questionbut for their separation.The Respondent argues that its inventory continued to increaseduring 1957 to such an extent that, if the three employees in questionhad not been separated, by April 1957 its inventory would haveapproached what it had been on January 1, 1954, when the Respond-ent was warned by bank creditors to cut down inventory.We arenot impressed by this argument.The critical time when the stateof the Respondent's operations should be viewed is the time whenthe Respondent first decided to reduce its work force, during the firstweek in February 1957.At that time, as already indicated, as com-pared to the inventory of January 1, 1954, the Respondent's inven-tory had dropped by more than 150,000 units; its inventory increasefor January 1957 was only 22,149 units; and its orders for January1957 exceeded by 8,716 units the monthly average for orders during1956.As also indicated above, the record contains no basis for com-parison to determine whether the Respondent's business operationsduring the first 4 months of 1957, or any part thereof, differed in anyrespect from comparable periods in preceding years when, so far asappears, no similar reduction in force took place.On the basis of the foregoing, we conclude that the record does notshow by a preponderance of the evidence the existence of economicfacts sustaining the Respondent's affirmative defense.Accordingly,and for the reasons hereinafter indicated we find that the Respondent,in effecting the reduction in force, was motivated by a desire to defeatthe Union in an anticipated election and to discourage its employeesfrom engaging in union activities.Taliercio,McGee, and Vogel signed union cards.The Respondentshowed its hostility toward the Union by questioning its employeesconcerning their union activities and threatening to close the plantrather than deal with a union. Indeed, the Respondent had dis-charged the 3 employees in question, along with others, about 2months previously because they signed union cards.The Respondentresorted to the reduction in force in February 1957 at a time whenthe Respondent could reasonably expect that the Board would issue 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDan order for an election to determinewhether the Respondent'semployees desired to be represented for collective bargaining by theUnion.6The Respondent reduced its force in February 1957,assert-redly because of a lack of orders andamountinginventory, not-withstanding the fact that, on January 29, 1957, the Respondentannounced its intention to expand its workforceby hiring 2 or 3additional employees.At the hearing in this case,as morefully set forth above, PresidentHendel admitted that at the time of the reduction in force he hadno intention of recalling Taliercio, the most vocal union adherentat the plant meeting, because, in effect, Hendel feared that Talierciomight foment a strike or other similar "trouble"; and SuperintendentResko admitted that no check was made of the orders on hand at theRespondent's Ozone Park office at the time that the Respondentdecided to reduce its force.In effecting the reduction in force, the Respondent also departedfrom its normal layoff procedures.Contrary to its custom,' the Re-spondent afforded the three employees in question no advance notice ofthe impending separation. The Respondent gave them letters advisingthem of the separation and posted notices in the plant with respectthereto although it had never followed such a procedure before in con-nection with any other reduction in force.The three employees re-ceived checks for their final pay, rather than the usual cash.Thechecks were prepared at the plant rather than at the Respondent'sadministrative office, about 20 miles from the plant, where checks werecustomarily drawn. In the past, the Respondent did not follow anysystem of seniority in connection with reductions in force. In this in-stance, the Respondent asserts that it followed a policy of strict senior-ity; in point of fact, however, the Respondent retained Ozzie Gerle,who had indicated to the Respondent his opposition to the Union, inpreference to Lorenz Vogel, a known union adherent, who had sub-stantial seniority over Gerle and who was considered by PresidentHendel to be a better employee than Gerle. In this connection, we donot credit the Respondent's claim that Vogel was not qualified to op-erate Gerle's machine, as the Respondent offered Gerle's job to Vogelwhen he was recalled in April 1957, Gerle having quit in the interim.Furthermore, the Respondent gave conflicting explanations as to thenature of the reduction in force. In the letters given to the affectedemployees and in the notices posted in the plant, the Respondent as-e The hearing in the representation case took place on January 29, 1957. At the hearingthe parties stipulated as to the appropriate unit and no substantial issue was presentedfor Board determinationThe Board issued its Direction of Election on March 18, 1957,and the election was conducted on April 2, 1957The Respondent reinstated McGee andVogel on April 8, 1957, and Taliercio on April 15, 1957.'The Trial Examiner erroneously tound that there was no such custom. Superin-tendent Resko testified that such was the custom.We credit such testimony. RA-RICH MANUFACTURING CORPORATION511sorted without qualification that the separations were permanent be-cause of a lack of orders.However,in a sworn statement made the dayafter the Respondent separated McGee andVogel,President Hendelstated that"McGee and Vogel were laid off temporarily until businesspicks up."And when they were in fact recalled to work in April 1957, justshortly after the election was held, business had not as yet picked up.Thus, in April 1957,the Respondent had orders for 156,176 units;whereas, in January and February 1957, it had orders for 220,069 and171,958 units,respectively.In January and February 1957,inventoryincreased by 22,149 and 36,944 units respectively; whereas, in April1957, the Respondent's inventory increased by 39,606 units.Under all the circumstances,we are persuaded and find that theRespondent separated the three employees in question because of theirknown union activity and in order to preclude their voting in the elec-tion and to discourage its employeesfrom engagingin union activities.Accordingly, contrary to the Trial Examiner, we find that the Re-spondent discriminated in regard to the tenure of employment ofTaliercio,McGee, and Vogel to discourage membership in the Union,by discharging or ]ayingthem off, asalleged inthe complaint,in viola-tion of Section 8 (a) (3) and(1) of the Act.THE REMEDYIn addition to the cease and desist order and the affirmative remedialprovisions recommended by the Trial Examiner, which we adopt, weshall order the Respondent to make whole Taliercio,McGee, and Vogelfor any loss of pay they may have suffered as a result of the discrimina-tion against them during the period of their separation in February-April 1957.We shall also make a like back-pay provision with respectto Edward Baker for the period from December 11, 1956, the date ofhis discharge,to December 26, 1956, the date of his reinstatement.Allback pay shall be computed on the basis indicated in section V of theIntermediate Report.ORDERUpon the entire record and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, as amended,the National Labor RelationsBoard hereby orders that the Respondent,Ra-Rich ManufacturingCorporation,Holtsville,New York, its officers, agents,successors, andassigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union activities ina manner constituting interference,restraint,or coercion in violationof Section 8 (a) (1) ofthe Act. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Threatening employees with reprisals for engaging in unionactivities.(c)Discouraging membership in Aluminum Metal Alloys, Air-craft Components & Allied Trades, Local 142, Coopers InternationalUnion, AFL-CIO, or in any other labor organizationof its em-ployees, by discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form, join, or assist the Union named above, or any other labororganization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Make whole John Cooney, Salvatore Taliercio, Salvatore Cam-arda, John McGee, Joseph Endres, George Dentel, Lorenz Vogel,Martin Pfeiffer, Lena Vogel, and Edward Baker for any loss of paysuffered by them as a result of the discrimination against them in themanner set forth in section V of the Intermediate Report and in thesection of the decision above, entitled "The Remedy."(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue under the terms of this Order.(c)Post at its plant in Holtsville, New York, copies of the noticeattached hereto marked "Appendix A." 8 Copies of such notice, tobe furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereof,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.s In the event that this Order is e'ifoiced by decree of a United States Court of Ap-peals, these shall be substituted for the wools "Pursuant to a Decision and Oider" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order" RA-RICH MANUFACTURING CORPORATIONAPPENDIX ANOTICE TO ALL EMPLOYEES513Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Aluminum MetalAlloys, Aircraft Components & Allied Trades, Local 142, CoopersInternational Union, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL make whole the employees named below for any lossof pay suffered as a result of the discrimination against them :John CooneySalvatore TaliercioSalvatore CamardaJohn McGeeEdward BakerJoseph EndresGeorge DentelLorenz VogelMartin PfeifferLena VogelAll our employees are free to become or remain or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalfof any such labor organization.RA-RICH MANUFACTURING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by Aluminum Metal Alloys, Aircraft Components & AlliedTrades, Local 142, CoopersInternationalUnion, AFL-CIO, herein called the Union,theGeneral Counsel of theNationalLabor Relations Board, by the Regional483142-59-vol 120-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for the Second Region, issued a complaint,dated March 29, 1957,againstRa-Rich Manufacturing Corporation,herein called the Respondent,alleging that theRespondent had engaged in unfair labor practices within the meaning of Section 8(a) (1) and(3) and Section 2 (6) and(7) of the National Labor Relations Act, asamended, herein called the Act.The Respondent filed an answer on about April 9, 1957, in which it admitted thejurisdictional allegations of the complaint,but denied the commission of any unfairlabor practices.Pursuant to notice,a hearing was held at Patchogue,Long Island,New York, fromJune 10 to 26,1957, before the duly designated Trial Examiner.At the start of thehearing, the General Counsel moved to amend the complaint in several minor re-spects.The motions were granted without objection.At the close of the GeneralCounsel's case,the Respondent moved to dismiss the complaint.Ruling was re-served.The Respondent reviewed its motion at the conclusion of the whole case.Ruling again was reserved.The Respondent'smotion to dismiss is disposed of ashereinafter indicated.After the close of the hearing,the General Counsel and theRespondent filed briefs with the Trial Examiner.Based upon the record as a whole, and from his observation of the witnesses, theTrial Examiner makes the following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation.Itmaintains its principal office andplant in the city of Holtsville, New York, where it is engaged in the manufacture,sale, and distribution of pipes, pipe nipples, and related products.During 1956 the Respondent,in the course and conduct of its business operations,caused to be manufactured,sold, and distributed,products valued at in excess of$200,000, of which products valued in excess of $50,000 were shipped from saidplant in interstate commerce directly to States of the United States other than theState of New York.The complaint alleges, the answer admits,and it is found that the Respondent isengaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDAluminum Metal Alloys,AircraftComponents&AlliedTrades, Local 142,Coopers International Union, AFL-CIO, is a labor organization which admits tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The discharges on December 11, 1956On about December 3, 1956, Morris Larkin, a representative of the Union, wentto the Respondent's plant and solicited the employees to sign cards which authorizedthe Union to represent them as their collective-bargaining agent.Employees CarlosBongiorno,John McGee, Martin Pfeiffer,Edward Baker, Salvatore Camarda, LenaVogel,John Cooney,OzzieGerle,Lorenz Vogel, George Dentel, and SalvatoreTaliercio signed union cards at the time.'During the night of December 10, 1956, Joseph Hendel,president of Respondent,received a telephone call from an unidentified man.Hendel testified that the callertold him that there was"something going on behind your back"at the plant; thathe asked the man if a union was involved;and that the caller answered,"I don'tknow anything about it..Talk to the men and you'll find out." On December 11,Hendel spoke to Paul Resko,superintendent of the Respondent'splant, about thecall.They decided to meet with the employees.Resko blew the plant whistle at about 1:30 p. in. on December 11. The employeesassembled in the shop outside the office door.Hendel and Resko stood just outsidethe office door,facing the employees.Hendel said,"Ihear there is some funnybusiness going on around my back here. . . .I hear you are trying to get a unionin here..There will never be a union in this place as long as I live. I wouldsooner put a lock on the door first..All those men who signed the union cardsraiseyour hands."When the employees did not raise their hands,Salvatore1Laikin testified that from 11 to 13 employees signed union cards on December 3 , andthat some employees who were present did not sign,stating that they wanted to think itover. RA-RICH MANUFACTURING CORPORATION515Taliercio 2 said, "Come on, raise your hand.This is a free country, they can't donothing to us..Allof us signed the union cards."Employee RichardMcDonald said, "Speak for yourself.No, no, I didn't sign no union card." At aboutthe same time Ozzie Gerle said, "Isigned a unioncard but I didn't want to."A num-ber of employees then raised their hands or admitted that they had signed the cards.Hendelinstructed Resko to write down theirnames.Hendel then said,in substance,that those employees who had signed union cards, were discharged and that they"might just as well get their hats and coats on and go . . and come back for yourpay Friday."Dentel said, "Come on, let's go."Employees Dentel, Lena Vogel,Lorenz Vogel, Pfeiffer, Joseph Endres, McGee, Cooney, Taliercio, and Camarda, allof whom had admitted that they had signed union cards, then left the plant.3Hendel denied that he used the word "union" during his talk or that he said any-thing that would lead the employees to believe that they were discharged.Concern-ing the meeting, he was questioned and testified as follows:Q. Did all the men come together at that time?-A. I believeso.I couldn'tsee if they were all there or not.Q.What happened next?-A. Most of them I guess were there.I said, "MenI think there is something going on behind my back. I would like to know whatit is."They all were silent.Q.No one spoke?-A. Then I said, "Speak up, what is it?" One man got upand he said, "We are all together."Q.Who was it that spoke?-A. I believe the first one was Cooney, JohnCooney, by the sound of his voice.Q.What did he say?-A. He said, "Well, we ain't making enough money."Q.What did you say?-A. Right after him Sal Taliercio-is that the name-TRIAL EXAMINER: Just give your best recollection.The WITNESS: He said, "I don't make enough money either."I said, "Well, fellows, you are pieceworkers and if you don't workI can't helpyou.As far as paying you more money, we just pay you for what you do everyday."Q. Did any of the other employees speak up?-A. No, that was the only twothat spoke.Q.What else did you say?-A. I said, "If anybody can better himself else-where,Iwill standin nobody's way.....Q. Then what happenednext?-A. Well, Isaid, "Who's all with me and who'sagainst me?"Q. Did anyone speak up?-A. I don't know. There was a roarin there some-where.Q.What did you say next?-A. I said, "Paul,see who's allwithus and who'sagainstus.Let them raise their hands... .'He blew the whistle and there wasone inthe crowd that says, "All right, fel-lows, let's all go."Q. (By Mr. Flauman.) When you said to Paul to take the names of thosewho are with us and those who are against us-A. Isaid,"Count the fel-lows who are with us andwho are against us."Q. Did he count the men?-A. No, there just was a roar and they all gotinto a bunch.They said there was no use of doing anything. I said, "Blow thewhistle and tell them to go back to work."Resko was questioned and testified in this connection as follows:Q. Did you call the men together?-A. Yes, sir. It was shortly afterlunch, Ibelieve, as I remember, and Mr. Hendel told me to blow the whistle. So we calledthe men around and Mr. Hendel said that he understood-he spoke directly tothe men.He said, "Men, I understand that there is something going on behindmy back."He said, "I would like to know what it is."Then Mr. Taliercio spoke up-well, they all stood quiet for a minute and thenSal spoke up.He said, "Well, I'm a-sign the union and everybody else."Q. Is that the first time that the word union was mentioned?-A. Yes, sir.8Taliercio was ieferred to in the record at tines as "Big Sal "8 The facts found above concerning the meeting of December 11 are based upon thecredited testimonyofMcGee,Cooney, Dentel, Lena Vogel,and Lorenz Vogel,allwitnessesfor the General CounselMcGee,Cooney,and Lorenz Vogel testified that Hendel toldthem that they were"fired"Lena Vogel testified that he said they were"through."Dentel testified to the statement found aboveHowever, Dentel testified that he was notpresent during the whole meeting. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ Continue -A Mr. Hendel spoke up and he said, "Well, we can't affordto make any changes here. If any of you men are dissatisfied with your jobs hereyou are free to go.".He turned around and said to me, "Take the names of anybody that is dis-satisfied. .Q Mr. Hendel said, "Write down their names"?-A. That's right.Q.What happened then?-A. Then he told me to blow the whistle and tellthe men to go back to work.Q. Did you blow the whistle?-A. I blew the whistle,the menstarted backto their machines and the first thing I know they were all headed for the lockerroom..Q.What did the ones who went to the locker room dog-A. They went inand changed their clothes and walked out.Q. Just walked off the job9-A. That's right.Q. Had Mr. Hendel said anything during this meeting that they were fired?-A. No, sir. .Q. Did Mr. Hendel say that he would close down the plant rather than have,aunion?-A. He said if we had to work on any closer of a margin than, weare now, we would have to close the doors.Q. He didn't say because of a union, did he?-A. No, sirQ. Do you recall Mr. Hendel saying that there would never be a union inthis plant over his dead body9-A. I didn't.During cross-examination, Resko at firstdenied andthen admitted, after beingconfronted with a statementin anaffidavit that he hadgivento an agent for theBoard,that Hendel said to the employees, "If any of you men have signed up withthe union,speak up."He denied the statement again during redirect examination.Employees McDonald and Joseph Laieta appeared at the hearing as witness forthe Respondent.Their testimonyis in conflictwith that of Hendel and Resko.McDonald testified that Hendel said, "Fellows, there will never be a union in thisshop; I will close down first."Laieta testified that Hendel told the employees that"somebody called up" and told him that "the boys wanteda union",and thatHendelsaid, "'who signed the union cards.Give your names to Resko "McDon-ald testified that Hendel told the employees, "Anybody that is dissatisfiedcan resignright now."Laieta testified that Hendel said, "If anybody is dissatisfied, you canresign and comeback for your pay Friday." Both denied that Hendel used theword "fired." Josephine Hess, a clerical worker in the Respondent's office, testifiedthat she was in the office when Hendel talked to the employees; and that she wasable to hear only one statement made by Hendel, which was "if anyman was dis-satisfied,he could hand in hisresignation."Itwill be noted that the testimony of McDonald and Laietais inconflict withthat of Hendel and Resko, and to some extent supports the testimony of the wit-nesses fortheGeneral Counsel.For this reason and since the Respondent's wit-nesses arediscredited hereinafter, I have credited the testimony of McGee, Cooney,Lorenz Vogel,Dentel,and Lena Vogel concerning the contents of Hendel's speech,as found above.It is foundthatHendel's interrogationof the employeesconcerningtheir unionactivity and his threat to close the plant because of the Union constitute interference,restraint,and coercion.As found above, Edward Bakersigned a unioncard on December 3He was atruckdriver for the Respondent, and was away from the plant on December 11when the meeting took place.Baker returned to the plant about 4 p. in., andwent to the office where he spoke to Resko.Concerning this conversation, Bakertestifiedthat Resko said, "Well, I guess you know the score..If you want theunion, you are out. If not, you got yourself a job."; and that he replied that hewanted to think it over.Resko wasquestionedand testifiedin this connection asfollows:Q. Give us the conversation.-A. I said, "Eddie,I supposeyou know whathappened."He said, "Yes."I said,"Well-Q.What were you referring to?-A. I was referring to this walk-out.He said,"Yes, I know."I said. "Well, whose side are you on, theirs or ours?"He said, "Well, I'llhave to think that over."I said, "You better think pretty hard, Eddie, because this is a rather serioussituation."With that he left. It was time for him to go home anyhow, so he left. RA-RICH MANUFACTURING CORPORATION517Hess was present during the conversation.She testified, "As far as I can remember,I do know Paul [Resko] asked Eddie [Baker] not to walk out on us, or some suchwords..the only thing I can positively remember is Eddie saying, "I have tothink this over.' "I credit Baker's version of the above conversation.Resko and Hess have beendiscredited heretofore.Both Resko and Hess are discredited hereinafter. It isfound that the above statement of Resko to Baker is violative of Section 8 (a) (1)of the Act.The nine employees who were discharged on December 11 commenced picketingthe plant on Wednesday, December 12. Baker joined the picketing and did notreturn to work after his conversation with Resko.All employees ceased picketingand returned to work on December 26, after receiving the following letter, datedDecember 20, 1956, from the Respondent:We have been charged by Local 142, CIU, AFL-CIO, that on December 11,1956, we discharged you. .This is entirely incorrect, since you were not discharged but walked off yourjob in company with others on December 11, 1956. at about 1:30 PM.On Wednesday, December 12, 1956, in company with others, you picketedour place of business and the sign read "walk out Ra-Rich."Let's not have any misunderstanding. In the first place, you were neverdischarged and in the second place, your job is open for you to return to workon December 26, 1956, at 8 AM.Considerable evidence was adduced concerning the wording on the picket signs.Lena Vogel, McGee, Cooney, Dentel, Taliercio and Lorenz Vogel all testified to theeffect that the picket signs read "lock-out" on the first day of the strike and that thewording was never changed.Resko, Hess, McDonald and Harvey Sanders testifiedthat during the first few days of the strike the signs read "walk-out" or "walked-out"; 4and that on the following Monday or later the signs were changed to read "lock-out."However, the General Counsel presented two disinterested witnesses, Patrolman RoyPlume and Sergeant and Commanding Officer Frederick Strybing, both of the Brook-haven Town Police. Strybing testified that he went to the Respondent's plant onDecember 12 at about 8 a. m.; that the picket signs at that time read, "This is a lock-out"; and that he had no recollection of his observations of the signs thereafter.Plume testified that he was on duty at the Respondent's plant on December 12, 13,and 14, from about 7:30 a. m. until 4 p. m.; that he observed two picket signs whichread, "lock-out"; and that this wording on the signs was not changed during theabove dates. In accordance with the testimony of the witnesses for the GeneralCounsel, I find that the picket signs read "This is a lock-out" during the entire strike.In its brief the Respondent contends, in substance, that the fact that employeesGerle,Nystrom, and Bongiorno continued to work without interference after themeeting on December 11 supports the Respondent's contention that the nine em-ployees named above engaged in a "walk-out" and were not discharged.TheRespondent claims that Gerle, Nystrom, and Bongiorno had signed union cards.This contention is rejected.The evidence shows that Nystrom did not sign a unioncard until some undisclosed date after December 11. Further, the evidence does notshow that Nystrom raised his hand or otherwise expressed his preference for theUnion at the meeting with Hendel. The evidence does not show that Bongiorno,who was subjecting to intermittent epileptic fits, raised his hand during the meeting.McGee testified without contradiction to the effect that Bongiorno had a fit justbefore the meeting, and that Bongiorno did not raise his hand so far as he observed.5As related and found above, Gerle admitted that he had signed a union card, but ineffect renounced the Union by stating, "I didn't want to." Thus, in my opinion, therecord affords a logical explanation, not inconsistent with the findings herein, ofwhy the Respondent permitted Gerle and Bongiorno to continue their work onDecember 11.Accordingly, I find that on December 11, 1956, the Respondent dischargedCooney, Taliercio, Camarda, McGee, Endres, Dentel, Lorenz Vogel, Pfeiffer, andLena Vogel, and thereafter failed and refused to reinstate said employees untilDecember 26, 1956, because of their union activities.I do not find that the Respondent discharged Baker on December 11, 1956, asalleged in the complaint. In my opinion, Resko's statement merely amounted to a4 Laieta also testified to the above.He joined the strike during the first 3 days, butreturned to work on the followingMonday.IBongiorno,Nystrom,and Gerle did not appear as witnesses at the hearing 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat to discharge him if he did not renounce the Union.Baker did not give Reskoan answer at the time, and thereafter did not attempt to report for work.He joinedthe strike on December 12.As alleged in the complaint,I find that the strike wascaused and prolonged by the Respondent's unfair labor practices.However, thereis no evidence that Baker attempted to abandon the strike or that the Respondentrefused to reinstate him after December 12. For the above reasons, it will be recom-mended that the complaint be dismissed insofar as Baker is concerned.B. The alleged discharges and/or layoffs of Salvatore Taliercio, John McGee,and Lorenz VogelOn December 21, 1956,the Union filed a representation petition with the Board(Case No. 2-RC-8618).On January 29, 1957, a formal representation hearing washeld at which the Respondent and the Union appeared.6 Larkin testified withoutcontradiction that at the above hearing Hendel stated that the Respondent expectedto hire "a few more men..Two or three at the most."On Friday, February 8, 1957, Taliercio left the plant at 12 noon.He told Reskothat he would not be back that day as he had to take his wife to the doctor, andasked him to give his pay to McGee.Resko replied, "Okay," and did not tell himthat he was about to be laid off. That night McGee brought him two envelopesfrom the Respondent.One contained Taliercio's pay, and the other the followingletter, datedFebruary 7, 1957:Your job is terminated for lack of work as of February 8, 1957,since youhave the least seniority in your department.We are reluctant to take this step,but the lack of orders requires it.We have no anticipation that there will be an increase in orders which willenable us to re-hire you,so that you may consider this to be a permanent separa-tion from the company and accordingly,you should seek other employment.Without any warning,the Respondent terminated the employment of Vogel andMcGee on February 26, 1957. They each received letters from the Respondent,similar to the above letter to Taliercio.The Respondent also posted in the plant thefollowing "Notice to Employees," dated February 26, 1957:We have this day laid off Lorenz Vogel and John McGee due to lack of workand because they had the least seniority in their departments.We are reluctant to take this step, but the lack of orders requires it.We have no anticipation that there will be any increase in orders which willenable us to re-hire them,and have so advised them that this is a permanentseparation from the Company and to seek other employment.We regret the necessity for these lay-offs and at the present time we do notanticipate any other lay-offs.The Respondent reinstated Vogel and McGee to their jobs on April 9, 1957.Taliercio was reinstated on April 15, 1957.The undisputed evidence shows that nonew employees were hired to replace Taliercio, McGee, and Vogel.The Respondent contends,in substance, that Taliercio,McGee, and Vogel werelaid off because of a large and increasing inventory and because of a lack of orderswhich was caused by a slump in building construction.The Respondent further con-tends that the selection of these three employees for layoff was made strictly inaccordance with seniority.Hendel testified to the effect that during 1954 the Respondent lost $19,000; thatthe inventory of nipples was "large" at the time; that the Respondent'saccountantadvised it to cut down the inventory; that creditor banks wanted the Respondent toliquidate the nipple department because of the large inventory; that during the monthof February 1957, the inventory of nipples was "quite large" and increasing; thatfor this reason and because of a lack of orders due to a slump in the building industryof "from 50 to 70 percent" he decided to terminate Taliercio's employment; thatwhen orders failed to materialize and the inventory of nipples increased "fromweek to week," as checked by "daily reports," he decided to lay off Vogel andMcGee; that these three employees were chnren for layoff after "we checked ourmen up to see who had the least seniority"; that the Respondent's attorney advised6 The Board issued an Order in the above proceeding on March 18, 1957, directing anelection.The election was held on April 2, 1957. RA-RICH MANUFACTURING CORPORATION519giving letters to the employees when they were laid off and posting of the notice inthe plant; that he did not expect to rehire the three employees because of the poorbusiness outlook; and that he rehired them in April upon the advice of counsel.Resko testified that he discussed the layoffs of Taliercio, McGee, and Vogelwith Hendel; that they decided to cut production and lay off these employees becauseorders "were very few, they were getting less" and because of the large inventory;that "our facilities [at the plant] for stocking merchandise is very limited, and tokeep from filling that space up we have to keep moving it.When we don't moveitwe get overcrowded.We had just reached our peak, that's all"; that the barrelsused to store cut nipples which had not been threaded were "all full"; that Vogeland Taliercio were threaders; that McGee was a cutter; that it was decided to lay offMcGee, since there would be a lessened demand for cutting with two threaders laidoff; that at the time of the layoffs he checked the orders and the inventory at Hendel'srequest; that the stock bins (containing threaded nipples) were "filled up"; and thatanother storage space where boxes of nipples were stacked was "full."Andrew Phieler,7 Respondent's bookkeeper, testified that the nipple inventoryon January 1, 1954, was 933,278; that it was 926,765, 736,343, and 755,888 onJanuary 1 of the years 1955, 1956, and 1957, respectively; that the nipple inventorywas increased by 22,149 during the month of January 1957, by 36,944 during Feb-ruary, by 14,043 during March and by 39,606 during April; that the inventory wasdecreased by 28,748 during May 1957; that on May 31, 1957, the nipple inventorywas 839,882; that if Taliercio and Vogel had not been laid off, their projectedproduction would have brought the total inventory figure to 911,000 as of May 31,1957; that the value of the inventory on May 31, 1957, was between $68,000 and$70,000; that on about January 1, 1954, he attended meetings with the Respondent'saccountants who "pointed out that one of the main reasons for our unprofitableoperation was the fact that we carried a tremendous inventory"; and that the Re-spondent maintained records (present at the hearing) which would show the varioussizes of the nipples in the inventory figures presented.The General Counsel contends that the Respondent discharged or laid off Taliercio,McGee, and Vogel, known adherents of the Union, in an attempt to defeat theUnion in the election scheduled to be held on April 2, 1957.He raises a numberof points in his brief in support of this contention. Since in my opinion the casesof these three employees are close, I shall set forth the General Counsel's argumentsin some detail.There can be no question that Taliercio, McGee, and Vogel were known by theRespondent to be strong adherents of the Union.As related and found above, theyacknowledged that they had signed union cards at the meeting held on December 11,and the Respondent discharged them discriminatorily on that date.Taliercio par-ticularly demonstrated that he was a strong adherent of the Union at the meeting.Also, the Respondent's union animus clearly has been established.With this back-ground for the present discharges, and in view of the numerous contradictions andconflicts in the testimony of Resko and Hendel, the Trial Examiner has been veryskeptical of the Respondent's economic defense.All three employees were laid off without advance notice.The layoffs of McGeeand Vogel occurred on a Tuesday and not on a Friday, which was the end of apayroll period.The Respondent for the first time gave letters to laid-off employeesand posted a notice announcing the layoffs.8The employees received checks fortheir final pay, rather than the usual cashThe checks were prepared at the plantrather than at the Respondent's Ozone Park administrative office, about 20 milesdistant from the plant, where checks were drawn customarily.The General Counselcontends that by the above the Respondent "radically deviated from long standinglayoff procedures."Contrary to the General Counsel's contention, the record does not establish thatitswas the custom of the Respondent to give advance notice to employees of im-pending layoff.Resko testified, in substance, that the Respondent "generally" noti-7 Phieler consulted Respondent's records during his testimonyThese records consistedof sales, inventory, and payroll8 This is contrary to Hendel's testimonyHe testified that it was the Respondent'scustom to post such notices and to give such letters to employees when layoffs occurred.At the hearing the Respondent stipulated otherwiseFurther, the evidence conclusivelyshows Hendel's testimony to be incorrect. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDfled employees; but that it was not the "custom," since "there is always a chancethat things may show an up-spurt of business and we wouldn't have to lay him off." 9As related above, Hendel testified that the employees were presented with lettersand the notice was posted upon the advice of counsel. Standing alone, the abovepoints raised by the General Counsel at most show that the Respondent's action ineffectuating the layoffs was precipitate.It is true that the Respondent departed fromits usual layoff procedure by giving letters to the employees and by posting the notice;but this departure is understandable, especially in view of the fact that an unfairlabor practice charge had been filed by the Union.Hendel testified to the effect that if an employee is laid off and later returned,the seniority of that employee is the sum total of all his periods of employment;and that if an employee quits, then his seniority begins as of the date of his rehiring.loIt does not appear that the Respondent adhered to this seniority policy in this casein at least one instance.Both Vogel and Gerle were threaders.Vogel was firsthired by the Respondent in late 1954.He was laid off in March 1955, and wasrehired on May 16, 1955.Gerle first was employed by the Respondent on May12, 1955.Thus, it is clear that Vogel had more seniority than Gerle.As relatedand found above, Gerle in effect renounced the Union at the meeting held onDecember 11.Apparently in explanation of this exception, Resko testified thatGerle worked on a "six inch" threading machine; that it took "about three weeksto a month" to train him to operate the machine efficiently; that it would take thesame length of time to train another man to operate that machine even though hewas an experienced threader; ii and that Gerle also cut pipe.The General Counsel also disputes the Respondent's claim that there was alack of orders and that the inventory was high during the first few months of 1957.Witnesses for the General Counsel testified generally that there was no apparentslack in the business during this period of time.McGee testified that during themonth of February 1957, the stock bins were "practically empty." 12Dentel,shipping clerk for the Respondent, testified that, so far as he was able to observe,there was no slack in the orders shipped out during January, February, and March1957.Baker, the Respondent's truckdriver, testified, in substance, that he waspaid by the weight of deliveries; and that during the months of January, February,March, and April 1957, there was no drop in the deliveries or in his wages.In conclusion, I believe and find that there was an appreciable slump in theRespondent's orders and that its inventory was high and increasing during thetimes under consideration herein.This finding is based on Phieler's testimony,which in turn was based upon the Respondent's records. Since the authenticityof the records was not challenged by the General Counsel, I consider them to bemore reliable than the general observation of employees.Insofar as the question of the various sizes of nipples contained in the inventoryis concerned, the evidence discloses that the Respondent's daily production recordsshowed this informationHowever, the facts were not adduced in evidence.TheGeneral Counsel argues that the January increase in the inventory of 22,149 nipplesmay have represented "the production ofone worker[threader] for little more thanone day's work."This would be so if it was assumed that no cutting was involvedand that the above figure represented one-half inch nipples only.Because of thetime element, it may have been impracticable during the hearing to determine thesizes contained in the inventory as of January 1, 1957. In my opinion, an analysisof the figure for the month of January would not have required an unreasonableamount of time. In any event, the records for that month could have been intro-9Resko testified that he and Hendel had decided on the layoffs "a few days" beforethe dates on which Tnhercio, McGee, and Vogel were terminatedMendel testified to theeffect that it was not the custom to give employees advance notice of layoff'0There is evidence in the case which shows that the Respondent did not follow seniorityin prior layoffs11Hendel testified that it would not have been sound business to lay Gerle off andto replace him with an inexperienced manAs related above, M(Gee was a cutterFor 2 davs before his termination of employ-ment, he was assigned to threading nipplesHe testified that at that time there were"a hundred or more" filled barrels of cut but unthreaded nipples stored on the floor, andthat in his opinion the time required to thread these nipples would have been from I'/to 2 months RA-RICH MANUFACTURING CORPORATION521duced in evidence.Since the records were available, the Trial Examinerdoes notfeel that it is within his province to indulge in speculation such as the above.The Respondent concedes that there was ample work for the remaining employeesafter the layoffs, and that these employees were kept busy.The wages of employeeswere based on piece rates.Therefore, there was no reason for an employee'searnings to drop during the months in question, unless he failed in his production.It is undisputed that there was a large supply of unthreaded nipples on hand.Thisshows that there was work available for threaders.However, if the Respondenthad not laid off Taliercio and Vogel, their production would have added to thealready heavy inventory, keeping in mind the decrease in ordersAlso, in viewof the large stock of unthreaded nipples and the decrease in the number of threaders,the layoff of McGee, a cutter, seems reasonable.Ithas been found, above, that Hendel stated at the representation hearing thathe intended to increase his working force, and that he made this statement abouta week before he decided to lay off Taliercio. The recordis silent asto why hechanged his mind.This fact and the question of seniority between Gerle andVogel add to the doubts as to the Respondent's motive in the layoffs.However,after a careful review of the record, I believe that the evidence preponderates inthe Respondent's favor.Accordingly, for the reasons noted above I find that by laying off and/or dis-charging Taliercio on February 8, 1957, and McGee and Vogel on February 26,1957, the Respondent did not engage in unfair labor practices within the meaningof Section 8 (a) (3) of the Act. It will be recommended that the complaint bedismissed as to these cases.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found that on December 11, 1956, the Respondent discriminatedagainst John Cooney, Salvatore Taliercio, Salvatore Camarda, John McGee, JosephEndres, George Dentel, Lorenz Vogel, Martin Pfeiffer, and Lena Vogel. It hasalso been found that the Respondent reinstated said employees to their positionson December 26, 1956.Therefore, it is recommended that the Respondent makewhole said employees for any loss of pay they may have suffered by reason ofRespondent's discrimination by payment of a sum of money equal to that whichthey would have earned as wages from the date of the discrimination, December11, 1957, to the date of reinstatement, December 26, 1957, less their net earningsduring such period, the loss of pay to be computed on a quarterly basis in accord-ance with the formula adopted by the Board in F.W. Woolworth,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Aluminum Metal Alloys, Aircraft Components & Allied Trades, Local 142,Coopers International Union, AFL-CIO, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating against its employees the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (3) and (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]